         Case 2:20-cv-00371-SMJ   ECF No. 25   filed 04/06/21   PageID.266 Page 1 of 6




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                    Apr 06, 2021
3                        UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     GERALD HALSEY, BETTY                       No. 2:20-cv-00371-SMJ
5    HALSEY, GERALD R HALSEY
     and/or BETTY J HALSEY LIVING
6    TRUST, MICHAEL CESKE, IRIS                 ORDER GRANTING IN PART
     MALLORY, and LUCIAN LYONS,                 AND DENYING IN PART
7                                               DEFENDANTS’ MOTION TO
                               Plaintiffs,      DISMISS
8                 v.

9    STEPHEN CROSKREY and BONASA
     BREAKS RANCH LLC, a Florida
10   limited liability corporation,

11                             Defendants.

12

13          Before the Court is the Defendants’ FRCP 8(a)(2), FRCP 10(b) and 12(b)(6)

14   Motion to Dismiss Amended Complaint for Failure to State a Claim Upon Which

15   Relief Can Be Granted, ECF No. 12. Defendants initially asked this Court to dismiss

16   the entirety of Plaintiffs’ amended complaint, ECF No. 9. See ECF No. 12 at 11.1

17

18   1
      The Court agrees with Plaintiffs that it appears that Defendants did not thoroughly
     read Plaintiffs’ Amended Complaint before filing the recycled motion to dismiss.
19   The motion refers to paragraph numbers from the initial complaint, as well as
     quoting certain passages from the initial complaint that were changed in the
20   amended complaint. See ECF No. 12 at 9. Both the motion and the reply, as well as
     Plaintiffs’ response, are also replete with typos. See id.; ECF No. 16 at 4; ECF No.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS – 1
       Case 2:20-cv-00371-SMJ       ECF No. 25   filed 04/06/21   PageID.267 Page 2 of 6




1    But in its reply, it only asked this Court to dismiss Defendant Stephen Croskrey and

2    Plaintiffs Iris Mallory, Lucian Lyons, Michael Ceske, and the Gerald R. Halsey

3    and/or Betty J. Halsey Living Trust (“The Trust”). See ECF No. 21 at 11. The Court

4    has reviewed the motion and the file in this matter and grants in part and denies in

5    part the motion.

6                                          BACKGROUND

7           Plaintiffs sued Defendants for trespass, negligence, negligence per se,

8    nuisance, negligent infliction of emotional distress (NEID), and strict liability. ECF

9    No. 9 at 7. They allege that Defendants decided to raise an earthen dam at the

10   headwaters of Rattlesnake Creek without proper permitting or engineering

11   consultation. Id. at 3–4. The dam eventually failed, releasing about ten million

12   gallons of water and causing catastrophic flooding and damage, including to

13   Plaintiffs’ properties. Id. at 5–6.

14                                   LEGAL STANDARD

15          Under Rule 12(b)(6), the Court must dismiss a complaint if it “fail[s] to state

16   a claim upon which relief can be granted,” including when the plaintiff’s claims

17   either fail to allege a cognizable legal theory or fail to allege sufficient facts to

18   support a cognizable legal theory. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093

19

20   21 at 5. The Court cautions the parties that they must take care in their filings so as
     to not waste judicial resources or create undue work for the opposing party.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS – 2
       Case 2:20-cv-00371-SMJ       ECF No. 25     filed 04/06/21   PageID.268 Page 3 of 6




1    (9th Cir. 2017). To survive a Rule 12(b)(6) motion, a complaint must contain

2    “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

3    on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

4    Twombly, 550 U.S. 544, 570 (2007)).

5           Facial plausibility exists when a complaint pleads facts permitting a

6    reasonable inference that the defendant is liable to the plaintiff for the misconduct

7    alleged. Iqbal, 556 U.S. at 678. Plausibility does not require probability but

8    demands something more than a mere possibility of liability. Id. While the plaintiff

9    need not make “detailed factual allegations,” “unadorned” accusations of unlawful

10   harm and “formulaic” or “threadbare recitals” of a claim’s elements, supported only

11   “by mere conclusory statements,” are insufficient. Id.

12          In deciding a Rule 12(b)(6) motion, the Court construes a complaint in the

13   light most favorable to the plaintiff, assumes the facts as pleaded are true, and draws

14   all reasonable inferences in his or her favor. Ass’n for L.A. Deputy Sheriffs v. County

15   of Los Angeles, 648 F.3d 986, 991 (9th Cir. 2011); Iqbal, 556 U.S. at 678. Even so,

16   the Court may disregard legal conclusions couched as factual allegations. See id.

17                                        DISCUSSION

18   A.     Plaintiffs state plausible claims against Defendant Croskrey

19          Defendants argue that the Amended Complaint fails to allege facts that give

20   rise to Defendant Croskrey’s personal liability. ECF No. 12 at 7. Plaintiffs allege


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS – 3
       Case 2:20-cv-00371-SMJ      ECF No. 25     filed 04/06/21   PageID.269 Page 4 of 6




1    that Croskrey is the director, officer, and agent of Defendant Bonasa Breaks Ranch,

2    LLC (“BBR”). ECF No. 9 at 2, 3. They allege that Croskrey, “individually and

3    within the scope of his duties in his role as director, officer and agent of [BBR],

4    decided to raise the earthen dam.” Id. at 3. They add that neither Defendant obtained

5    permits as required or engaged an engineer to design the dam. Nor did Croskrey or

6    anyone retained by Defendants for the project have an engineering degree or

7    experience in engineering a dam or dam expansion. Id. at 3–4. Plaintiffs allege that

8    Croskrey “knew or was substantially certain that a heightened dam built without

9    engineering and permits would likely fail and cause great damage to downstream

10   property” and that he acted recklessly. Id. at 4–5.

11         “[A]n officer of a corporation who takes no part whatever in a tort committed

12   by the corporation is not personally liable” but “this immunity vanishes if such

13   corporate officer knowingly participated in, cooperated in the doing of, or directed

14   that the acts be done.” Johnson v. Harrigan-Peach Land Development Co., 489 P.2d

15   923, 928 (Wash. 1971). “Where an officer performs an act or a series of acts which

16   would amount to conversion if he acted for himself alone, he is personally liable,

17   even though the acts were performed for the benefit of his principal and without

18   profit to himself personally.” Dodson v. Econ. Equip. Co., 62 P.2d 708, 709 (Wash.

19   1936) (“The liability of an officer of a corporation for his own tort committed within

20   the scope of his official duties is the same as the liability for tort of any other agent


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS – 4
          Case 2:20-cv-00371-SMJ   ECF No. 25   filed 04/06/21   PageID.270 Page 5 of 6




1    or servant”). True, the business judgment rule generally cautions courts against

2    “substitut[ing] their judgment for that of the directors” unless “there is evidence of

3    fraud, dishonesty, or incompetence (i.e., failure to exercise proper care, skill and

4    diligence).” Spokane Concrete v. U.S. Bank, 892 P.2d 98, 104 (Wash. 1995). But

5    Plaintiffs argue that Croskrey personally participated in the decision to raise the

6    dam without hiring an engineer or obtaining permits. ECF No. 16 at 10. Contrary

7    to Defendants’ assertions, Plaintiffs do not merely allege that Croskrey failed to

8    obtain a permit. Cf. ECF No. 21 at 10. They assert that he knew, or was substantially

9    certain, that the damage would occur. ECF No. 9 at 4. Taking the allegations as true,

10   Plaintiffs state plausible claims against Croskrey.

11   B.      Plaintiffs Mallory, Lyons, Ceske, and The Trust

12           Defendants also ask this Court to dismiss the causes of action of Mallory,

13   Ceske, Lyons, and the Trust, but provide little analysis. See ECF No. 21 at 10–11.

14   But the Court agrees that the aforementioned Plaintiffs have not alleged emotional

15   distress, and so have not alleged a plausible NEID claim. See ECF No. 9. The Court

16   thus dismisses Mallory’s, Ceske’s, Lyons’ and the Trust’s NEID claims without

17   prejudice. See Lee v. City of Los Angeles, 250 F.3d 668, 692 (9th Cir. 2001)

18   (“[D]ismissal without leave to amend is improper unless it is clear . . . that the

19   complaint [can] not be saved by any amendment.”).

20   //


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS – 5
       Case 2:20-cv-00371-SMJ     ECF No. 25   filed 04/06/21   PageID.271 Page 6 of 6




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Defendants’ FRCP 8(a)(2), FRCP 10(b) and 12(b)(6) Motion to

3                 Dismiss Amended Complaint for Failure to State a Claim Upon Which

4                 Relief Can Be Granted, ECF No. 12, is GRANTED IN PART AND

5                 DENIED IN PART.

6          2.     Plaintiffs’   Motion   to   Amend    Pleading,   ECF    No.   22,   is

7                 WITHDRAWN.

8          3.     Mallory’s, Ceske’s, Lyons’ and the Trust’s NEID claims are

9                 DISMISSED WITHOUT PREJUDICE.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 6th day of April 2021.

13

14                       _________________________
                         SALVADOR MENDOZA, JR.
15                       United States District Judge

16

17

18

19

20


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     MOTION TO DISMISS – 6
